McIlvaine, J.
The exception to the charge as given to *479the jury was general. It is not now contended that the whole charge was erroneous. Many propositions therein contained were unquestionably the law of the case. And there being no doubt, from the whole record, that the verdict and judgment were right, there is no reason for departing from the rule laid down in Adams v. The State, 25 Ohio St. 585.
The principle involved in the second assignment for error was considered and stated in the case of DeCamp v. Hamma, supra, 467. The special requests to charge, which were refused, ignored the test by which the liability of the defendant below should have been determined, to wit: whether or not he was guilty of negligence in signing and delivering the note sued on without knowledge of its true character.
Where a negotiable instrument, with the genuine signature of á prior party, comes into the hands of a bona fide holder for value before maturity, the presumption is in favor of its validity; and if such party seeks to escape liability, on the ground that it was not voluntarily executed, the burden of showing that fact rests upon him, and also to show that he was without negligence in the premises..
And the same principle applies, where the defense is that blanks in a printed form were filled, without authority, subsequent to the delivery. The signing and delivery of a printed form, with blanks, which, when filled up in accordance with the tenor and apparent purpose of the paper, makes it a negotiable promissory note, is such carelessness in the signer as will estop him from denying the authority for filling the blanks, as against an innocent holder before maturity and for value.

•'Judgment affirmed.